DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 07/18/2022.
Status of claims in the instant application:
Claims 1-8 are pending.
No claim has been canceled.
Claims 1 and 7 have been amended.
No new claim has been added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2022 have been considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97. 
Response to Arguments
Applicant’s arguments, see page [8-11] of the remarks filed on filed 07/18/2022, with respect to rejection of claims under 35 USC 103 have been fully considered in view of the claim amendments and are persuasive. Therefore the claim rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-8 are allowed.
The claims are allowed based on Applicant’s arguments in the remarks filed on 07/18/2022. Examiner’s actions and Applicant’s replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule, as the Applicant complies with rules  37 CFR 1.111(b)  and (c),  and 37 CFR 1.133(b); and that no further reason for allowance is needed from the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434